STATEMENT OF FACTS.
The plaintiff and defendant were contestants for the southwest quarter of section twenty-three, township twenty-eight north of range three east, I. M. The contest was prosecuted through all the departments of the land department, and the land finally awarded to Noell, and he was permitted to file homestead entry therefor, and subsequently commenced this action of unlawful and forcible detainer before a justice of the peace of Kay county; judgment for Noell in the justice court; Steele appealed to the district court; trial in the district court, and upon the conclusion of the plaintiff's evidence, the defendant demurred, which demurrer was *Page 138 
by the court overruled, and the defendant introduced no evidence; finding and judgment for plaintiff; motion for a new trial was overruled and the plaintiff in error brings the case here by petition in error for review. Affirmed.
Opinion of the court by
The facts in this case are substantially the same as the facts in the case of William Burns v. Charles P. Noell, this volume; and upon the authorities in that case, and the cases therein cited, the judgment of the trial court is affirmed, with costs to plaintiff in error.
Hainer, J., who presided in the court below, not sitting; Irwin, J., absent; all the other Justices concurring.